DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Qing Ye on 9 March, 2022.

The application has been amended as follows: 
Amend claim 1 to read as follows: 
--A system for wireless capsule endoscope with an adaptive frame rate, comprising:
a capsule endoscope (1) including a capsule data processor (1.4) and a first 6-axis sensor (1.5), and 
a portable recorder (2) including a second 6-axis sensor (2.2) and a recorder data processor (2.3), wherein:
the first 6-axis sensor (1.5) is configured to collect a first posture information of the capsule endoscope (1);
the second 6-axis sensor (2.2) is configured to collect a second posture information of the portable recorder (2);
the recorder data processor (2.3) is configured to filter the first posture information and the second posture information to obtain a quaternion p0 of the first posture information and a quaternion p1 of the second posture information, and to 0 between p0 and p1 at time t0, and an interpolated median s1 between p’0 and p’1 at time t1;
the recorder data processor (2.3) is also configured to calculate a difference diff_0 between the interpolated median s0 and s1, and work out the dot product of the difference diff0 and unit quaternion [1, 0, 0, 0]; 
if the result of the dot product calculation |diff0 · [1,0,0,0]|2 ∈ (0.01,1], the recorder data processor determines that there is a relative movement between the capsule endoscope (1) and the portable recorder (2), otherwise the recorder data processer determines that there is no relative movement between the capsule endoscope (1) and portable recorder (2);
according to the determination, a corresponding command signal is generated and transmitted to the capsule endoscope (1) by the portable recorder (2); and
the capsule data processor (1.4) is configured to receive the command signal transmitted by the portable recorder (2), and adjust frame rate of the capsule endoscope (1) according to the command signal. --
Amend claim 2 to read as follows: 
--The system of claim 1, wherein the frame rate of the capsule endoscope (1) is configured to be adjusted using the following steps:
transmitting the result as a command signal to the capsule data processor (1.4) by the recorder data processor (2.3);
when a relative movement between the capsule endoscope (1) and the portable recorder (2) is determined by the recorder data processor, 
collecting a current frame rate value of the camera unit (1.2) by the capsule data processor (1.4); 
if the current frame rate of the camera unit (1.2) reaches a maximum value, an adjustment is not performed, otherwise increasing the frame rate of the camera unit (1.2) by the capsule data processor (1.4); and
when no relative movement between the capsule endoscope (1) and the portable recorder (2) is determined by the recorder data processor, reducing the frame rate of the camera unit (1.2) by the capsule data processor (1.4).--
Amend claim 3 to read as follows:

when a relative movement between the capsule endoscope (1) and the portable recorder (2) is determined by the recorder data processor (2.3), the recorder data processor (2.3) gets the current frame rate value of the camera unit (1.2);
if the current frame rate of the camera unit (1.2) reaches a maximum value, transmitting a command signal for not adjusting the frame rate to the capsule data processor (1.4) by the recorder data processor (2.3), otherwise transmitting a command signal for increasing the frame rate of the camera unit (1.2) to the capsule data processor (1.4) by the recorder data processor (2.3); 
when no relative movement between the capsule endoscope (1) and the portable recorder (2) is determined by the recorder data processor (2.3), transmitting a command signal for reducing the frame rate of the camera unit (1.2) to the capsule data processor (1.4) by the recorder data processor (2.3); and
after receiving the command signal, adjusting the frame rate of the capsule endoscope (1) by the capsule data processor (1.4) according to the signal. --
Amend claim 5 to read as follows
--The system of claim 1, wherein the capsule endoscope (1) further comprises a first RF transmission device (1.3), and the portable recorder (2) further comprises a second RF transmission device (2.1):
the first 6-axis sensor (1.5) transmits the first posture information collected to the recorder data processor (2.3) via the first RF transmission device (1.3) and the second RF transmission device (2.1); and 
the second 6-axis sensor (2.2) transmits the second posture information collected to the recorder data processor (2.3).--

Amend claim 6 to read as follows
--The system of claim 1, wherein the recorder data processor (2.3) solves the first posture information using Mahony filter fusion algorithm, and obtains a normalized quaternion of the first posture information; 

Amend claim 7 to read as follows
--The system of claim 2, wherein the camera unit (1.2) has multiple possible frame rates, called levels;
 	when the capsule data processor (1.4) increases the frame rate, the camera unit (1.2) increases frame rate to the next higher level to get a higher frame rate. --
Amend claim 8 to read as follows
--The system of claim 2, wherein the camera unit (1.2) has multiple possible frame rates, called levels; 
when the frame rate is reduced via the capsule data processor (1.4), the camera unit (1.2) reduces the frame rate to the next lower level to get a lower frame rate, wherein if the current frame rate is already at a minimum value, a downward adjustment of the frame rate does not occur. --
Amend claim 10 to read as follows
--A method for frame rate adaptation using the wireless capsule endoscope system of claim 1, comprising the following steps:
step 1: the first 6-axis sensor (1.5) collects a first posture information of the capsule endoscope (1); 
the second 6-axis sensor (2.2) collects a second posture information of the portable recorder (2);
step 2: the recorder data processor (2.3) filters the first posture information and the second posture information to obtain a quaternion p0 of the first posture information and a quaternion p1 of the second posture information, and to calculate an interpolated median s0 between p0 and p1 at time t0, and an interpolated median s1 between p’0 and p’1 at time t1;
step 3: the recorder data processor (2.3) calculates a difference diff0 between the interpolated median s0 and s1, and works out the dot product of the difference diff0 and unit quaternion [1, 0, 0, 0]; 
0 · [1,0,0,0]|2 ∈ (0.01,1], a relative movement between the capsule endoscope (1) and the portable recorder (2) is determined by the recorder data processor, otherwise there is no relative movement between the capsule endoscope (1) and the portable recorder (2) is determined by the recorder data processor according to the determination, a corresponding command signal is generated and transmitted to the capsule endoscope (1);
the capsule data processor (1.4) receives the command signal transmitted by the portable recorder (2), and adjusts frame rate of the capsule endoscope (1) according to the command signal.-- 
Allowable Subject Matter
Claims 1-10 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, a wireless capsule endoscope system comprising: 
a capsule endoscope with a first position and orientation sensor, 
a portable recorder with a data processor and a second position and orientation sensor, 
wherein posture information from the sensors on the capsule endoscope and portable recorder is processed in the recorder data processor by specific mathematical formulas, to determine if there is relative movement between the capsule and recorder, and 
a signal which varies according to the determined relative movement is sent from the recorder data processor to the capsule to adjust a frame rate of the capsule variably depending on the determined relative movement.
Frisch et al. (US PGPUB 2002/0173718) teaches a wireless capsule endoscope system where the relative velocity of the capsule to an external detector is determined.
Avni et al. (US PGPUB 2006/0184039) teaches a wireless capsule endoscope system where the frame rate is determined by the velocity of the capsule relative to the gastrointestinal tract. 
Avni et al. (US PGPUB 2007/0225560) teaches a wireless capsule endoscope system where the frame rate is determined by the velocity of the capsule relative to the gastrointestinal tract. 
Nishino (US PGPUB 2008/0242931) teaches a wireless capsule endoscope that utilizes an acceleration sensor and a pressure sensor to determine the moving speed of the capsule within the endoscope body, and changes the framerate depending on the determined moving speed. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795